HEFLIN, Chief Justice (dissenting):
Upon preliminary consideration, I would let the writ issue. This is a capital punishment case. If there is a probability of merit in a petition for writ of certiorari in a capital punishment case, then I feel the Court should give the right to the parties to request oral argument.
In my opinion, there is a probability of merit in the petition, particularly in regard to whether or not prejudice resulted to the petitioner-defendant pertaining to the activity of the deputy district attorney in tucking the petitioner-defendant’s pistol in his belt and continuing to carry the pistol in such a position for a period of some twenty to twenty-five minutes in view of the jury during cross examination on unrelated matters. The petitioner-defendant’s attorney objected to this activity on the part of the deputy district attorney. The court overruled the objection. Later, the petitioner-defendant’s counsel objected again to the continuing display of the pistol in the deputy district attorney’s trousers. Again the court overruled the objection. I would like to hear oral arguments on whether or not this created a prejudicial atmosphere to the rights of petitioner-defendant. In my opinion, there is a probability of merit in connection with this ground of the petition for writ of certiorari. Therefore, upon preliminary consideration, I vote to grant the writ.